Case 19-12716-AJC Doc19_ Filed 06/12/19

TO etiyie elite eat LN cel Lacs ee

      

Alvin Armas

Debtor {
Fiest Name Micidle Nrmps Last Name

      
   
   
 

 

Debtor 2
(Spouse, if filling) Fret Nama Middle Name

    

Lasl Nemo

United States Bankrupicy Court for tha: Southern District of Florida
Case number 19-12716

(if known)

  
    
 

Official Form 427
Cover Sheet for Reaffirmation Agreement

Anyone whe is a party to a reaffirmation agreement may fill out and fila this form. Fill it out completely, attach it to the reaffirmation agreement,
and file the documents within the tlme set under Bankruptcy Rule 4008,

Ea Explain the Repayment Terms of the Reaffirmation Agreement

im Who Is the creditor? Bridgecrest Credit Co. LLG
Name of the creditor

i

i

j2. How muchis the debt? 4, the date that the bankruptcy case's filed $

To.be paid under the reaffirmation agreamant $

6,749.24
6,749.24

$364.26 per month for 19 months (if fixed interest rate)

 

3. What Is the Annual 11.90
” Percentays Rate (APR) Before the bankruptcy case was filed %
| of interest? (See ,

| Bankruptey Code Under the reaffirmationagreement __ sss 11.90 %

§ 524(i)(3)(E}.)

4. Does collateral secure No

(@ Fixed rata
QO Adjustable rate

Page 1 of 2

1218

 

 

 

| the debt?

\ @ Yes. Describe the collateral. 2010 HONDA CIVIC
Current markat value Mosse 3 175.00 |
‘3. Does the creditor assert fn
i that the debt is 9 , i
| ( Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt Is nondischargeable. |

'  nondischargeable?

i
34, Using information from ingoma and expenses reported on Schedules | and J

Schedule f Your Incama

(Official Form 1061} and 7.
es 6a. Combined monthly Incorne from & Aq hg L 6e. Monthly income from ali sources

Schedule J; Your

|
( Expenses (Official Form line 12 of Schedule |
I

106), fillin the amounts.
6b. Monthly expenses from line 22¢ of_. ¢ S AL ? yor

Schedule J
b 6g.

i
j
i
i

: 6c. Monthly payments on all — 8
i reaffirmed debts not listed on
: Schedule J

6d, Scheduled net monthly Income § ~Lé | 4) 6h.

Subtract tines Sb and 6c from 6a.

I ifthe total is less thari 0, put the
| number in brackets.

Official Farm 427

after payroll deductions

Monthly expenses

Monthly payments on all

Income and expenses stated on the reaffirmation agreement

reaffirned debts mot included in

monthly expenses

Present net monthly income

Subtract lines 6f and 6g from Ge.

if the total ts lass than 0, put the

number in brackats.

Gover Sheet for Reaffirmation Agreement

+ 212LG
~ 3 BSULLY

~s_ Cy
lore

i
{
i

page 1

 

 
Case 19-12716-AJC Doc19 Filed 06/12/19 Page 2 of 2

Debtor 4 Alvin Armas 5“ Casa numbar (4 \reun 19- { 2716 es

Fit Marne totes Nome! Lact hame

7. Are the Income amounts Gi No

 

 

 

 

    
   
  

  

 

 

 

on Unes Be anc Ge OC Yes, Exptain why they are different and complete line 10,
different?
8, Ara the expense 4 No *
amounts on lines &b (3 Yes, Explain why they are different and complete lina 10,
and 6f different?
9. Is the not maonthiy Q No
Income In line 8h less Yes. A prestiimpiion of hardship arlses (unless the crediloris a credit union}.
than 07 Explain bow the debtor will make monthly payments on the reaffirmed debt and pay other living expanses.
omplate line 10.
i okt bor vohich 13
inedy ‘seit we SF. The. her EXPeENnges, very V he Dobe
GeV Ve PLY this Expense.
1m ce hee = areeaton certify that each expfanation on lines 7-¢ is true and correct,
it any answer on lines 7-9 ig ( i
Yes, the debtor must sign
here. BY C {ey
if all the answors on lines 7-9 Signature of Debior 1 Signature of Debtor 2 (Spavsa Only in a Jalnt Case}

are No, go lo Ine 71,

11. Did an attorney represent fie
: the debferin negotiating 7C] Yes. Has the attomey executed a declaration or an affidavit to support the reaffrmatian agreement?

the reaffirmation
agreement? a
Yi

es

. Whoever fills ant this form
must eign rere.

 

| certify that the attached agreement is 2 true and correct copy of the reaffirmation agraement hetween the
partes Identified on this Cover Sheet for Raaffirmation Agreement.

[4

WORT YYYY

Date

 

 

    

Ch. nett’ Lew! reZ

Finnted Name

Check one:

C} Debtor or Dabtor’s Atlomey
Credltar or Craditer's Attomey

Official Farm 427 Cover Sheet for Reaffirmation Agreement page 2

i pa

 

pes ee ee,
